DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claim 1-11 and amended claims 12-18 and 20, in the reply filed on 11/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  Group III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.
Application Status
Claim 1-11; amended claim 12-18 and 20 are under examination. 
Claim 19 is withdrawn from examination.
Claim 1-18 and 20 are rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0044505 A1). 
Regarding claim 12, 13, 14, 16, 17, and 20, Chen discloses a process for producing instantly soluble tea tablets comprising steeping dried tea leaves with hot water, wherein the steeping step the dried tea leaves and the hot water is expected to mix with each other (‘505, [0004]) in a tea solution; and filtering out (clarifying) insoluble leaves particles (a portion of the dried tea leaves) and/or impurities from the tea solution  (‘505, [0004]) to obtain an extract (‘505, [0002]). Chen teaches condensing and concentrating the extract (‘505, [0002]). With respect to claim 20, Chen does not teach adding sugars to the extract (‘505, [0005]). With respect to the limitation of “…concentrating said tea extract if said tea extract is above an approximate desired density range or concentrating below an approximate desired density range…” as recited in claim 12, and the recitation “range of between 1.05 to 1.3 grams per cubic centimeter…” of claim 16. Chen does not explicitly teach the concentrating the extract to a desired density range. However, it would have been obvious to one of ordinary skill in the art to adjust the concentrating of the extract if the extract is below an approximate desired density range, including the cited range for a desired solid fraction in Chen’s process, absent a clear and convincing argument or evidence to the contrary.
Chen teaches freezing drying the tea extract into a powder (‘505, [0004]) and mixing and molding the powder into a mold to obtain the tea tablets (‘505, [0006]); wherein the freeze drying step encompasses water evaporation (‘505, [0006]).  With respect to claim 17, Chen teaches the method including vacuum freeze-drying to remove all volatile components (‘505, claim 1, step e) wherein gases are known volatile components. 
Regarding claim 15 and 18, Chen teaches the filtering out (clarifying) insoluble leaves particles (a portion of the dried tea leaves) and/or impurities from the tea solution  (‘505, [0004]) to obtain the extract (‘505, [0002]). Chen does not discloses applying a clarification agent as cited in claim 15 or subjecting centrifugation as cited in claim 18; however applying clarification agent and centrifugation are known operation steps for separating components in a liquid mixture; hence it would have been obvious to one of ordinary skill in the art to employ known method steps of applying clarification agent and centrifugation are known operation steps for separating components in Chen’s filtering steps to obtain desired extract without insoluble leaves particles (a portion of the dried tea leaves) and/or impurities; absent a clear and convincing argument or evidence to the contrary. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 10,813,368 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-18 and 20 of the instant applicant claim same method with steps of infusing water with portion of tea leaf, preparing a concentrate, removing trapped gases, freezing a tea tablet and freeze drying the tea tablet as recited in claim 1-9 of U.S. Patent No. 10,813,368 B1.
Claim 1-18 and 20 are rejected on the ground of nonstatutory double patenting over claim 1-9 of U.S. Patent No. 10,813,368 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792